COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, AtLee and Senior Judge Haley
UNPUBLISHED


              Argued by videoconference


              KIMBERLY MAYHEW BARKSDALE
                                                                             MEMORANDUM OPINION* BY
              v.      Record No. 0736-20-3                                  JUDGE WESLEY G. RUSSELL, JR.
                                                                                   JULY 20, 2021
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                                                 John T. Cook, Judge

                                George W. Nolley for appellant.

                                Lauren C. Campbell, Assistant Attorney General (Mark R. Herring,
                                Attorney General, on brief), for appellee.


                      Kimberly Mayhew Barksdale was convicted by a jury of her peers of murdering her

              husband and the use of a firearm in the commission of that murder. On appeal, she asserts that her

              speedy trial rights were violated in the proceedings below, and therefore, the trial court erred in

              refusing to dismiss the indictments. Furthermore, she contends that the trial court abused its

              discretion in granting the Commonwealth’s motion to nolle prosequi the initial murder charge.1

              Finally, she contends that the trial court erred in denying a motion filed by her trial counsel for

              leave to present evidence at trial of her insanity at the time of the offenses. Finding no error, we

              affirm the judgment of the trial court.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                       After the nolle prosequi, Barksdale was reindicted for the murder and the murder
              conviction arose out of that second indictment.
                                          BACKGROUND2

        Because the Commonwealth was the prevailing party below, we “view the record in the

light most favorable to the Commonwealth[,]” granting it any inferences that flow from that

view. Delp v. Commonwealth, 72 Va. App. 227, 230 (2020).

        On June 5, 2017, the Campbell County Juvenile and Domestic Relations District Court

certified to the grand jury a charge of murder against Barksdale for the killing of her husband.3 On

June 12, 2017, Barksdale, by counsel, filed a notice of intent to present an insanity defense in

response to the charge. The grand jury subsequently indicted Barksdale for the murder charge and a

second charge of use of a firearm in the commission of a felony on July 10, 2017. Upon joint

motion of the parties, the “matter” was continued from the date of the indictment until July 27,

2017, for arraignment and for the purpose of setting a trial date.

        Between July 26, 2017 and August 7, 2017, Barksdale filed motions for the appointment of

a special prosecutor, for a new judge, and for a change of venue. Rather than conduct the scheduled

July 27, 2017 hearing, the trial court considered the motions and denied them without a hearing. On

August 10, 2017, the trial court entered an order continuing the matter to a date certain for the

purpose of selecting a trial date.4 On August 29, 2017, the matter was set for a jury trial to

commence on October 31, 2017.



        2
         The issues in this appeal are largely procedural and do not involve a challenge to the
sufficiency of the evidence to establish that Barksdale committed the offenses for which she was
convicted. Accordingly, we recite the procedural history that is relevant to the issues raised in
this appeal and do not set out the facts relied upon by the Commonwealth to demonstrate
Barksdale’s guilt.
        3
        Barksdale was in custody at the time the charge was certified and remained so
throughout the proceedings.
        4
         The August 10, 2017 order sets an August 30, 2017 hearing for the selection of a trial
date. A subsequent order indicates that the hearing in which the initial trial date was selected
occurred on August 29, 2017.
                                               -2-
        On September 20, 2017, Barksdale requested that the trial court continue the October 31,

2017 trial date. With no objection from the Commonwealth, the trial court granted Barksdale’s

motion for a continuance, vacated the October 31st trial date, and continued the matter to November

13, 2017 so that a new trial date could be selected.

        In an order entered on November 15, 2017, the trial court, as a result of the agreement of the

parties, set the matter for a jury trial to commence on May 3, 2018. The order, which is endorsed by

counsel, expressly waives Barksdale’s “speedy trial rights under § 19.2-243 or any other

applicable provisions of the Code of Virginia for the period of time covered by this order.”

        In April 2018, Barksdale once again sought to continue the trial date. By order entered

on April 17, 2018, the trial court granted Barksdale’s motion over the objection of the

Commonwealth. In the April 17, 2018 order, the trial court set a May date by which the parties

were to select a new trial date.

        On May 4, 2018, the trial court entered an order continuing the matter to the newly selected

trial date of January 9, 2019. The order expressly notes that, by counsel, Barksdale “agree[d] to

waive speedy trial pursuant to § 19.2-243 or any other applicable provisions of the Code of

Virginia for the period of time covered by this order.”

        In November 2018, Barksdale sought to be allowed to represent herself and raised the

possibility of withdrawing her previously noticed insanity defense. Finding it appropriate to do so,

the trial court granted Barksdale’s request to waive her right to counsel and to proceed pro se. The

trial court appointed her then trial counsel, Jim Childress, to serve as standby counsel. The trial

court also gave Barksdale a deadline by which to notify the Commonwealth whether she intended to

withdraw her previously noticed insanity defense. On November 28, 2018, and within the time

frame set by the trial court, Barksdale informed the trial court and counsel that she was




                                                 -3-
“withdraw[ing her] insanity defense[,]” was tendering an ordinary plea of “not guilty[,]” and was

pursuing a defense based upon theories of “self-defense” and “defense of others[.]”

       After Barksdale’s November 28, 2018 notice, both parties filed numerous motions in

advance of the jury trial then scheduled for January 9, 2019. Barksdale, acting pro se, moved to

suppress certain evidence, to recuse the trial judge, to recuse the Commonwealth’s Attorney, and for

a change of venue.

       Because of the motions filed and the change in the defense asserted by Barksdale, the

Commonwealth sought to continue the trial from January 9, 2019. In support of its motion for a

continuance, the Commonwealth noted its “reasonable reliance” on Barksdale’s insanity defense

notice and that, given the change in defense, certain evidence required forensic examination that had

not previously required same. The Commonwealth also argued that, given the motions she had filed

and the arguments made to support them, it appeared that Barksdale was planning to “now . . . claim

that [the Commonwealth] cannot prove she shot her husband[,]” which the Commonwealth

argued “completely changed the strategy and required evidence” from what was needed when

Barksdale was relying on an insanity defense.5

       The trial court denied Barksdale’s various motions and granted the Commonwealth’s

motion for a continuance of the January 9, 2019 trial date. Although the written order does not

reflect it, the Commonwealth conceded at a subsequent hearing that Barksdale objected to the

Commonwealth’s request for a continuance.

       At a subsequent hearing, the trial date was set for March 27, 2019. In the interim, the

parties continued to file various motions. Ultimately, the Commonwealth moved to nolle


       5
         Although maintaining that it should not affect the analysis under the facts of this case,
Barksdale’s appellate counsel, with commendable candor, conceded at oral argument in this
Court that trying a case in which the defendant disputes having committed the killing or asserts
self-defense as a justification represents a very different case from one in which the defendant
pleads not guilty by reason of insanity.
                                                 -4-
prosequi the murder indictment because of its concern that it may face a speedy trial argument

from Barksdale.6 Barksdale objected to the Commonwealth’s motion seeking a nolle prosequi

on speedy trial and due process grounds. The trial court granted the Commonwealth’s motion

seeking to nolle prosequi the murder charge,7 and the Commonwealth subsequently reindicted

her on the murder charge.

       After reindictment, the parties continued to file motions regarding the case, including a

motion filed by Barksdale to dismiss the indictments against her based on alleged violations of

her speedy trial and due process rights.8 At a March 14, 2019 hearing, the trial court concluded

that Barksdale’s speedy trial rights had not been violated and denied her motion to dismiss the

indictments.

       The parties continued to engage in extensive motions practice with a hearing on various

motions occurring on March 21, 2019. At that hearing, the parties engaged in a colloquy with

the trial court regarding the difficulties that Barksdale was encountering in representing herself.

The Commonwealth informed the trial court that, based on its conversations with Barksdale, she

was willing to waive speedy trial and forego representing herself if the trial court would appoint

two attorneys to represent her. In a series of questions, the trial court confirmed with Barksdale

that she agreed to waive speedy trial and forego representing herself so long as the court

appointed two lawyers to represent her.




       6
         The Commonwealth always has maintained that the March 27, 2019 trial date was
within the speedy trial period and that it sought the nolle prosequi out of an abundance of
caution.
       7
           Barksdale remained in custody on the firearms charge.
       8
         With the consent of the parties, all prior motions filed or pending and all prior rulings in
the case stemming from the initial murder indictment were adopted in the case stemming from
the second murder indictment.
                                                 -5-
        The trial court agreed to the proposal and immediately elevated Childress from his role as

standby counsel to counsel of record. Subsequently, the trial court appointed E. Gordon Peters as

Barksdale’s second attorney. The order appointing Peters also continued the matter to a date

certain, when a new trial date was to be selected. The order also noted that Barksdale had agreed to

waive her statutory speedy trial rights for the relevant time period.

        On July 15, 2019, the trial court entered an order setting January 8, 2020 as the new trial

date. The order reflects that continuing the matter to that date was done as a result of a joint

“motion of the defendant and the Commonwealth[.]” The order further provides that Barksdale

“agree[d] to waive [her] speedy trial rights under § 19.2-243 or any other applicable provisions

of the Code of Virginia for the period of time” from January 9, 2019 through January 8, 2020.

The order is endorsed “[w]e ask for and agree to this” by the Commonwealth and both of

Barksdale’s attorneys.

        On November 21, 2019, Barksdale’s counsel filed a notice of counsel’s intent to present

evidence of insanity. The Commonwealth objected, noting that the notice had not been provided

at least sixty days before trial as required by Code § 19.2-168. At the hearing on the issue,

Barksdale’s counsel acknowledged that Barksdale did not wish to pursue an insanity defense, but

that her counsel thought it was in her best interests to do so. Counsel also argued that the

Commonwealth would not be prejudiced if the trial court allowed her to present an insanity

defense because it previously had prepared for such a trial prior to Barksdale withdrawing her

insanity defense a year earlier. The Commonwealth countered that the jury trial was in

forty-eight days and that the intervening time period spanned the Thanksgiving and Christmas

holidays. The Commonwealth noted that, if the defense were allowed, it would need time to

speak with and prepare its expert witnesses to address an insanity defense, which might not be

possible given the failure of the defense to provide timely notice. Furthermore, the

                                                  -6-
Commonwealth argued that, given all of the underlying circumstances, a continuance would

prejudice the Commonwealth.

        After taking the matter under advisement, the trial court agreed with the Commonwealth

and precluded evidence of insanity from being presented. From the bench, the trial court

explained that it based its decision on the fact that the notice was not timely filed, the fact that

the Commonwealth would be prejudiced if forced to address the change in strategy at the last

minute, and its conclusion that a continuance was “not a good answer” given all that had

transpired previously.

        The trial commenced as scheduled on January 8, 2020. The jury returned verdicts of

guilty on both charges. The trial court accepted the verdicts and entered judgment upon them

from which Barksdale now appeals.9

        Specifically, Barksdale argues that the various delays in the proceeding below constituted

a violation of her speedy trial rights, and therefore, the trial court erred in refusing to dismiss the

indictments. In a related assignment of error, she contends that the trial court abused its discretion

in granting the Commonwealth’s motion to nolle prosequi the initial murder charge. Finally, she

contends that the trial court erred in denying a motion filed by her trial counsel for leave to present

evidence at trial of her insanity at the time of the offenses. We address these contentions below.

                                              ANALYSIS

                                         I. Standard of review

        In evaluating Barksdale’s speedy trial claim, we “give deference to the trial court’s

findings of fact, but review the trial court’s ‘statutory interpretations and legal conclusions de

novo.’” Brown v. Commonwealth, 57 Va. App. 381, 390 (2010) (quoting Sink v.

Commonwealth, 28 Va. App. 655, 658 (1998)). The analysis requires that we “review . . . the


        9
            Yet another attorney, George Nolley, was appointed to represent Barksdale on appeal.
                                                 -7-
whole record and . . . consider[] the trial court orders in the context of the record” in its entirety.

Id. at 389-90 (quoting Baity v. Commonwealth, 16 Va. App. 497, 503 (1993) (en banc)).

        In challenging the trial court’s decision to grant the Commonwealth’s motion to nolle

prosequi the initial murder indictment, Barksdale attacks a decision that is committed “to the

discretion of the trial court.” Harris v. Commonwealth, 258 Va. 576, 583 (1999); see also

Code § 19.2-265.3. Accordingly, such claims are reviewed under the deferential abuse of

discretion standard.

        Similarly, Code § 19.2-168, which imposes on a defendant a duty to provide timely

notice to the Commonwealth of his or her intent to present evidence of insanity, provides that, if

a defendant fails to comply with the notice requirement, “the [trial] court may in its discretion,

either allow the Commonwealth a continuance or, under appropriate circumstances, bar the

defendant from presenting such evidence.” (Emphasis added). Accordingly, we review

Barksdale’s challenge to the trial court’s decision to bar her from adducing evidence of insanity

under the deferential abuse of discretion standard.

                               II. Speedy trial and the nolle prosequi

        In two assignments of error, Barksdale contends that her statutory speedy trial rights were

violated, and thus, the trial court erred in failing to dismiss the murder and use of a firearm in the

commission of a murder indictments. In a third assignment of error, she contends that the trial

court abused its discretion in granting the Commonwealth’s motion to nolle prosequi the initial

murder indictment because the motion was undertaken to deprive Barksdale of her speedy trial

rights.10


        10
           Virginia law is clear that, if granting the motion for a nolle prosequi were appropriate,
the speedy trial period on the murder charge stopped and began to run from day one once the
new indictment was obtained. See Harris, 258 Va. at 585 (“A new indictment is a new charge,
distinct from the original charge or indictment. ‘When an original indictment is supplanted by a
second indictment, the terms contemplated by [Code § 19.2-243] are to be counted from the time
                                                   -8-
        At oral argument in this Court, Barksdale conceded that the assignments of error were

intertwined and that, if there were no statutory speedy trial violation, there was no reversible

error regarding the granting of the motion for nolle prosequi. Given this linkage and our

mandate to resolve cases on the “best and narrowest grounds available[,]” Delp, 72 Va. App. at

235 n.4 (quoting Commonwealth v. Swann, 290 Va. 194, 196 (2015)), we turn to Barksdale’s

statutory speedy trial claim as it relates to the first murder indictment.

        Relied upon by Barksdale, Code § 19.2-243 is commonly referred to as Virginia’s speedy

trial statute. In pertinent part, it provides that

                [w]here a district court has found that there is probable cause to
                believe that an adult has committed a felony, the accused, if he is
                held continuously in custody thereafter, shall be forever discharged
                from prosecution for such offense if no trial is commenced in the
                circuit court within five months from the date such probable cause
                was found by the district court[.]

The five-month period referenced in the statute “translat[es] to ‘152 and a fraction days.’”

Herrington v. Commonwealth, 291 Va. 181, 186 n.6 (2016) (quoting Ballance v.

Commonwealth, 21 Va. App. 1, 6 (1995)).

        The 152 and a fraction days period, however, is not absolute and is subject to being tolled

for multiple reasons, many of which are delineated in Code § 19.2-243. See Adkins v.

Commonwealth, 13 Va. App. 519, 521 (1992) (recognizing that Code § 19.2-243 specifies

circumstances in which the five-month period is extended and that “[t]he specified reasons for

excusable delay listed in the statute are not exclusive; other similar circumstances may excuse

delay in trying the accused within the designated time”). Of particular note here,

Code § 19.2-243(4) provides, in pertinent part, that any delay in trial caused

                [b]y continuance granted on the motion of the accused or his
                counsel, or by concurrence of the accused or his counsel in such a

of the second indictment.’” (alteration in original) (quoting Brooks v. Peyton, 210 Va. 318, 322
(1969))).
                                                 -9-
               motion by the attorney for the Commonwealth, or by the failure of
               the accused or his counsel to make a timely objection to such a
               motion by the attorney for the Commonwealth . . .

tolls the speedy trial clock and does not count against the “152 and a fraction days” in which a

defendant must be tried.

       Regarding the initial murder indictment, the district court found probable cause to exist

on June 5, 2017. Accordingly, the speedy trial clock for the initial murder charge began running

on that day. Because Barksdale remained in custody the entire time, the Commonwealth had,

subject to any periods of tolling, five months from June 5, 2017 to try Barksdale on that charge.

       On July 10, 2017, the grand jury returned indictments on the murder charge and returned

an additional indictment on the charge for use of a firearm in the commission of a felony.

Because this represented the initial probable cause determination on the use of a firearm charge,

the speedy trial clock on that charge began running on that date.11

       The next scheduled event was a hearing set for July 26, 2017, at which the parties were to

select a trial date. That hearing was continued on the joint motion of the parties. The joint

continuance of the scheduling date, however, did not toll the speedy trial clock because an initial

trial date had yet to be selected. Turner v. Commonwealth, 68 Va. App. 72, 81 n.4 (2017)

(recognizing that when “no trial date had ever been set, Code § 19.2-243(4), which requires a

defendant to affirmatively object to a continuance requested by the Commonwealth, does not

apply to toll the running of the speedy trial clock”). Accordingly, the speedy trial time period

continued to run unabated.



       11
           Because the speedy trial period on the use of a firearm charge began running more than
a month after the speedy trial period began running on the initial murder charge, a trial on the use
of a firearm charge is, by definition, timely if a trial on the initial murder charge is or would have
been timely. Given our ultimate conclusion that a trial on the initial murder indictment would
have been timely, we do not need to conduct a separate speedy trial analysis for the use of a
firearm charge.
                                                 - 10 -
        On August 29, 2017, the matter was set for a jury trial to commence on October 31, 2017.

The scheduled Halloween trial date was 148 days after the district court found probable cause, and

thus, was within the speedy trial period. If the matter had been tried as scheduled, there would have

been no speedy trial issue.

        Of course, trial did not take place on October 31, 2017 as scheduled. Critical to the speedy

trial analysis is that the scheduled trial did not take place because Barksdale requested that the trial

date be continued. Specifically, on September 20, 2017, she requested and was granted a

continuance of the trial date. Because the continuance was requested by Barksdale, the speedy trial

clock was tolled as of September 20, 2017, see Code § 19.2-243(4), a period of 107 days after the

initial probable cause determination. Given that the trial was continued at Barksdale’s request, the

speedy trial clock, absent intervening circumstances, would have remained tolled until the

rescheduled November 13, 2017 trial date.

        Circumstances did intervene. Trial did not occur on November 13, 2017 because the parties

requested and were granted numerous continuances and multiple trial dates were set, culminating in

a January 9, 2019 trial date being selected. Because all of the continuance orders entered between

November 2017 and January 2019 reflect that the continuances were requested by Barksdale, were

the result of a joint motion, and/or that Barksdale waived speedy trial for the period of the

continuance, the speedy trial clock regarding the initial murder charge remained tolled at 107 days.

        In November 2018, Barksdale elected to represent herself and withdrew the insanity claim

upon which her defense had rested since June 12, 2017. Given the significant change in the focus of

the case, the Commonwealth sought a continuance of the January 9, 2019 trial date, which the trial

court granted on January 4, 2019 over Barksdale’s objection.

        Barksdale contends that, because the January 9, 2019 trial date was continued over her

objection, the speedy trial clock began to run again as of the date of the continuance. The

                                                  - 11 -
Commonwealth counters that, because the continuance was necessitated by the numerous motions

filed and the withdrawal of the insanity defense by Barksdale, the continuance should be charged to

her despite her objection. See, e.g., Turner, 68 Va. App. at 79 (recognizing that a continuance

necessitated by conduct of the defendant, such as filing complex, last-minute motions, is not

chargeable to the Commonwealth); Stephens v. Commonwealth, 225 Va. 224, 233-34 (1983).

        Given subsequent events, we need not and do not resolve this dispute.12 The July 15,

2019 order setting January 8, 2020 as the trial date expressly reflects that continuing the matter to

that date was done as a result of a joint “motion of the defendant and the Commonwealth[.]” The

order further provides that Barksdale “agree[d] to waive [her] speedy trial rights under § 19.2-243

or any other applicable provisions of the Code of Virginia for the period of time” from January 9,

2019 through January 8, 2020. Thus, even if we were to determine that the continuance caused

by Barksdale’s change in strategy otherwise would be charged to the Commonwealth, only the

period between the granting of the continuance on January 4, 2019 until the January 9, 2019 date

referenced in the order, could be charged to the Commonwealth. Adding those few days to the

107 days that already had run still left well over a month in which the Commonwealth could

timely commence trial on the original murder indictment.

        The conclusion that the January 8, 2020 trial commenced within the speedy trial time

period even if that period was calculated from the initial finding of probable cause that led to the

initial murder indictment resolves much of Barksdale’s appeal. Because the speedy trial clock

began running on the use of the firearm charge after the finding of probable cause that led to the


        12
          As noted above, our mandate is to resolve cases on the “best and narrowest grounds
available.” Delp, 72 Va. App. at 235 n.4 (quoting Swann, 290 Va. at 196). Accordingly, we do
not address the Commonwealth’s arguments that the continuance is attributable to Barksdale
because it was necessitated by her eleventh-hour change in strategy or its contention that,
pursuant to Harris, 258 Va. at 585, the speedy trial analysis on the murder charge only runs from
the second indictment because of the granting of the motion to nolle prosequi the initial
indictment.
                                              - 12 -
initial murder indictment, it is beyond dispute that the trial on the use of the firearm charge was

commenced timely.

       Barksdale’s challenge to the granting of the motion to nolle prosequi the initial murder

indictment is also resolved by this conclusion. After all, the premise of Barksdale’s challenge,

that the Commonwealth obtained the nolle prosequi to avoid its speedy trial obligations, is not

merited because the trial was timely regardless. Even Barksdale recognizes that this is so,

conceding at oral argument in this Court that, if there were no statutory speedy trial violation,

there was no reversible error regarding the granting of the motion for nolle prosequi.

Accordingly, the trial court did not err in refusing to dismiss the indictments or in granting the

motion to nolle prosequi.

                                  III. Notice of insanity evidence

       In her remaining assignment of error, Barksdale argues that the trial court abused its

discretion in ruling that she was barred from introducing evidence at trial of her alleged insanity

at the time of the offense.13 We disagree.

       A defendant who wishes to introduce evidence of insanity at the time of the offense must

file a notice in compliance with Code § 19.2-168. That section provides, in pertinent part, that

               [i]n any case in which a person charged with a crime intends (i) to
               put in issue his sanity at the time of the crime charged and (ii) to
               present testimony of an expert to support his claim on this issue at
               his trial, he, or his counsel, shall give notice in writing to the
               attorney for the Commonwealth, at least 60 days prior to his trial,
               of his intention to present such evidence. . . . In the event that such
               notice is not given, and the person proffers such evidence at his
               trial as a defense, then the [trial] court may in its discretion, either
               allow the Commonwealth a continuance or, under appropriate
               circumstances, bar the defendant from presenting such evidence.

       13
          In both the trial court and on appeal, Barksdale’s challenge to the trial court’s ruling
barring evidence of insanity presumes that any evidence of insanity she sought to offer required
compliance with Code § 19.2-168’s notice requirement. Given the question before us, all
references in this opinion to evidence of insanity shares that premise—that all evidence of
insanity sought to be offered was subject to the notice provision of Code § 19.2-168.
                                                - 13 -
Because the statute expressly grants a trial court the discretion to “bar the defendant from

presenting . . . evidence” of insanity if the defendant fails to comply with the statute’s notice

requirement, we review the trial court’s refusal to allow Barksdale to present such evidence at

trial under the deferential abuse of discretion standard.

       The abuse of discretion standard “rests on the venerable belief that the judge closest to

the contest is the judge best able to discern where the equities lie.” Hamad v. Hamad, 61

Va. App. 593, 607 (2013). It presumes that “for some decisions, conscientious jurists could

reach different conclusions based on exactly the same facts—yet still remain entirely

reasonable.” Thomas v. Commonwealth, 62 Va. App. 104, 111 (2013). Accordingly, we must

“show enough deference to a primary decisionmaker’s judgment that [we do] not reverse merely

because [we] would have come to a different result in the first instance.” Lawlor v.

Commonwealth, 285 Va. 187, 212 (2013) (quoting Evans v. Eaton Corp. Long Term Disability

Plan, 514 F.3d 315, 322 (4th Cir. 2008)). Under this standard, “we do not substitute our

judgment for that of the trial court. Rather, we consider only whether the record fairly supports

the trial court’s action.” Grattan v. Commonwealth, 278 Va. 602, 620 (2009) (quoting Beck v.

Commonwealth, 253 Va. 373, 385 (1997)). “Only when reasonable jurists could not differ can

we say an abuse of discretion has occurred.” Thomas v. Commonwealth, 44 Va. App. 741, 753,

adopted upon reh’g en banc, 45 Va. App. 811 (2005). Viewed through this lens, it is clear that

the trial court did not err in refusing to allow Barksdale to adduce evidence of insanity at trial.

Although Barksdale’s counsel initially filed notice of his intention to introduce insanity evidence

on June 12, 2017, that notice was withdrawn and repudiated by Barksdale in November 2018

when she began representing herself and formally withdrew the insanity defense. During the

multitude of motions and other occurrences over nearly a year, the defense consistently

maintained this position, never suggesting that it desired to put on evidence of insanity. This

                                                - 14 -
position was maintained while Barksdale was representing herself, after Childress resumed his

duties as counsel, and for months after Peters was appointed to serve as co-counsel.

        Only in November 2019, a mere forty-eight days before trial, did Barksdale’s counsel

again raise his desire to present evidence of insanity.14 Faced with the untimely notice which

sought, yet again, to radically alter the trial at the eleventh hour, the trial court conducted a

hearing and reviewed the options available to it under Code § 19.2-168.

        Given that even Barksdale concedes that a case in which a defendant argues that he or she

is not guilty by reason of insanity is a very “different” case from one in which other defenses are

presented, the trial court reasonably concluded that it would not be appropriate to simply allow

Barksdale to introduce such evidence at the January 8, 2020 trial.15 Similarly, given the history

of the case, the trial court reasonably rejected continuing the matter yet again to allow the

Commonwealth to prepare for the defense’s change in strategy. After all, the offense had

occurred in 2016 and the matter had been continued multiple times at the request of Barksdale or

arguably as a result of her prior radical change in defense strategy. Given the time elapsed and

this history, the trial court reasonably concluded that it was inappropriate to continue the matter

yet again to accommodate yet another shift in defense strategy.

        The trial court’s decision to reject counsel’s late request to introduce evidence of insanity

is further supported by the fact that it was counsel and not Barksdale who wished to do so. As

both Barksdale and her counsel made clear when the issue was raised, Barksdale objected to any



         On appeal, Barksdale does not challenge the trial court’s finding that the notice was
        14

untimely; rather, she contends that the trial court should have allowed her to present such
evidence despite her failure to file a timely notice.
        15
           The differences include the preparation and calling of expert witnesses to address the
issue raised by the insanity evidence. Scheduling trial appearances by and preparing such
experts cannot be done at the drop of a hat. Accordingly, the fact that the Commonwealth may
have been prepared to try such a case in November 2018 before Barksdale withdrew the defense
does not mitigate the failure to provide a timely notice for a trial in January 2020.
                                                - 15 -
attempt to claim that she was insane at the time of the offenses. Her rejection of this defense

strategy was consistent and particularly salient given that she not only was competent to stand

trial, but also had been found competent to represent herself and had done so for an extended

period of time. Given the totality of the circumstances, the trial court’s decision to bar the

evidence given the failure to comply with Code § 19.2-168 was a reasonable one, and therefore,

the trial court did not abuse its discretion in prohibiting such evidence.

                                           CONCLUSION

       For the foregoing reasons, we conclude that the trial court did not err in refusing to

dismiss the indictments, in granting the motion to nolle prosequi the initial murder indictment, or

in refusing to allow Barksdale to introduce evidence of insanity at trial. Accordingly, the

judgment of the trial court is affirmed.

                                                                                           Affirmed.




                                                - 16 -